

116 S1387 ES: Consider Teachers Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 1387IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Higher Education Act of 1965 in order to improve the service obligation verification process for TEACH Grant recipients, and for other purposes.1.Short titleThis Act may be cited as the Consider Teachers Act.2.TEACH GrantsSection 420N of the Higher Education Act of 1965 (20 U.S.C. 1070g–2) is amended—(1)in subsection (b)(1)—(A)in subparagraph (A), by inserting (referred to in this section as the service obligation window) after under this subpart; (B)in subparagraph (C)(vii), by inserting or geographic area after field; and(C)by striking subparagraphs (D) and (E) and inserting the following:(D)submit a certification of employment by the chief administrative officer of the school in accordance with subsection (d)(5); and(E)meet all State certification requirements for teaching (which may include meeting such requirements through a certification obtained through alternative routes to teaching); ;(2)in subsection (c)—(A)by striking In the event and inserting the following:(1)In generalIn the event; and(B)by adding at the end the following:(2)Reconsideration of conversion decisions(A)Request to reconsiderIn any case where the Secretary has determined that a recipient of a grant under this subpart has failed or refused to comply with the service obligation in the agreement under subsection (b) and has converted the grant into a Federal Direct Unsubsidized Stafford Loan under part D in accordance with paragraph (1), the recipient may request that the Secretary reconsider such initial determination and may submit additional information to demonstrate satisfaction of the service obligation. Upon receipt of such a request, the Secretary shall reconsider the determination in accordance with this paragraph not later than 90 days after the date that such request was received.(B)ReconsiderationIf, in reconsidering an initial determination under subparagraph (A), the Secretary determines that the reason for such determination was the recipient's failure to timely submit a certification required under subsection (b)(1)(D) (as in effect on the day before the date of enactment of the Consider Teachers Act), an error or processing delay by the Secretary, a change to the fields considered eligible for fulfillment of the service obligation (as described in subsection (b)(1)(C)), a recipient having previously requested to have the TEACH Grant converted to a loan, or another valid reason determined by the Secretary, and that the recipient has, as of the date of the reconsideration, demonstrated that the recipient did meet, or is meeting the service obligation in the agreement under subsection (b), the Secretary shall—(i)discharge the Federal Direct Unsubsidized Stafford Loan under part D, and reinstate the recipient's grant under this subpart;(ii)discharge any interest or fees that may have accumulated during the period that the grant was converted to a Federal Direct Unsubsidized Stafford Loan under part D;(iii)if the recipient has other loans under part D, apply any payments made for the Federal Direct Unsubsidized Stafford Loan under part D during such period to those other loans under part D;(iv)if the recipient does not have other loans under part D, reimburse the recipient for any amounts paid on the Federal Direct Unsubsidized Stafford Loan under part D during such period; (v)request that consumer reporting agencies remove any negative credit reporting due to the conversion of the TEACH Grant to a loan; and(vi)use the additional information provided under subparagraph (A) to determine the progress the recipient has made in meeting the service obligation.(C)Extension of time to complete service obligationIn the case of a recipient whose TEACH Grant was reinstated in accordance with subparagraph (B), the Secretary shall, upon such reinstatement—(i)extend the time remaining for the recipient to fulfill the service obligation described in subsection (b)(1) to a period of time equal to—(I)8 years; minus(II)the number of full academic years of teaching that the recipient completed prior to the reconversion of the loan to a TEACH Grant under subparagraph (B), including any years of qualifying teaching completed during the period when the TEACH Grant was in loan status; and(ii)treat any full academic years of teaching described in clause (i)(II) as years that count toward the individual’s service obligation (regardless of whether the TEACH Grant funds were in grant or loan status) if that time otherwise meets the requirements of this section.; and(3)in subsection (d), by adding at the end the following:(3)Communication with recipientsThe Secretary shall notify TEACH grant recipients not less than once per calendar year regarding how to submit the employment certification under subsection (b)(1)(D) and the recommendations and requirements for submitting that certification under subsection (d)(5).(4)Qualifying schools and high-need fieldsThe Secretary shall maintain and annually update a list of qualifying schools as described in subsection (b)(1)(B), and a list of high-need fields as described in subsection (b)(1)(C) and shall make such lists publicly available on the Department’s website in a sortable and searchable format..3.Submission of employment certificationSection 420N(d) of the Higher Education Act of 1965 (20 U.S.C. 1070g–2(d)), as amended by section 2, is further amended by adding at the end the following:(5)Submission of employment certification(A)Recommended submissionsThe Secretary shall notify TEACH Grant recipients that the Department recommends that TEACH Grant recipients submit the employment certification described in subsection (b)(1)(D) as soon as practicable after the completion of each year of service.(B)Required submissionA TEACH Grant recipient shall be required to submit to the Department employment certification within the timeframe that would allow that individual to complete their service obligation before the end of the service obligation window.(C)NotificationThe Secretary shall notify TEACH Grant recipients of the required submission deadlines described in this paragraph.(D)Adjustment of deadlineThe Secretary shall adjust the submission deadline described in subparagraph (B) to account for a service obligation window extension.(E)Alternative to certificationThe Secretary shall provide an alternative to the certification of employment described in subsection (b)(1)(D) for recipients who cannot obtain such required certification of employment from the chief administrative officer of the school because the recipient can demonstrate the school is no longer in existence or the school refuses to cooperate..4.Extension of time to fulfill service obligation due to COVID–19(a)Section 3519(a) of the CARES Act (Public Law 116–136; 20 U.S.C. 1001 note) is amended—(1)in the matter preceding paragraph (1), by striking For the purpose of section 420N of the Higher Education Act of 1965 (20 U.S.C. 1070g–2), during a qualifying emergency, and inserting Notwithstanding any provision of subpart 9 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070g et seq.),;(2)in paragraph (1), by striking and after the semicolon; (3)in paragraph (2), by striking such section 420N. and inserting section 420N of such Act; and; and(4)by adding at the end the following:(3)shall extend the service obligation window (as described in section 420N(b)(1)(A) of such Act) for a period of not more than 3 years, in addition to any extensions provided in accordance with subpart 9 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070g et seq.), in the case of a grant recipient whose service obligation window begins during, or includes—(A)the qualifying emergency period; or (B)a period of recession or economic downturn related to the qualifying emergency period, as determined by the Secretary in consultation with the Secretary of Labor. .(b)Section 3519 of the CARES Act (Public Law 116–136; 20 U.S.C. 1001 note) is amended by adding at the end the following:(c)Federal perkins loansNotwithstanding section 465 of the Higher Education Act of 1965 (20 U.S.C. 1087ee), the Secretary shall waive the requirements of such section in regard to full-time service and shall consider an incomplete year of service of a borrower as fulfilling the requirement for a complete year of service under such section, if the service was interrupted due to a qualifying emergency..(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the CARES Act (Public Law 116–136).5.ImplementationIn carrying out this Act and any amendments made by this Act, or any regulations promulgated under this Act or under such amendments, the Secretary of Education may waive the application of—(1)subchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act);(2)the master calendar requirements under section 482 of the Higher Education Act of 1965 (20 U.S.C. 1089);(3)negotiated rulemaking under section 492 of the Higher Education Act of 1965 (20 U.S.C. 1098a); and(4)the requirement to publish the notices related to the system of records of the agency before implementation required under paragraphs (4) and (11) of section 552a(e) of title 5, United States Code (commonly known as the Privacy Act of 1974), except that the notices shall be published not later than 180 days after the date of enactment of this Act.Passed the Senate December 16, 2020.Secretary